DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Claims 1, 8 , and 13 have been amended, and Claims 2 and 7 have been cancelled as per the examiners amendment of 9/21/2021.

Currently Claims 1, 3-6, and 8-15 are pending and prosecuted.


Allowable Subject Matter

Claims 1, 3-6, and 8-15 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 8, and 13.

Fromm, US Patent Publication 2007/0053680 discloses a camera support assembly (colloquially known as a selfie-stick) that has a remote controller integrated into it, as seen in Figure 15. However, From does not teach the features recited in Claims 1, 8, and 13.

Inoue et al., US Patent Publication 2018/025297 discloses a fixing stand for holding a VR headset. However, Inoue does not teach the features recited in Claims 1, 8, and 13.

Pollex et al., US Patent Publication 2012/0075799 discloses a handle assembly for a hand held tablet computer or other handheld electronic device, wherein the handle assembly is adhered to the back side of the tablet computer opposite the table’s screen and a handle removeably mounted to the tablet mounted assembly. However, Pollex does not teach the features recited in Claims 1, 8, and 13.

Taki, US Patent 5690551 discloses in Figure 1, a depiction of the Nintendo Virtual Boy console. The stand 3 was known to have a clamp structure that allowed for attaching and holding the virtual boy 2. However, Taki does not disclose the features present in independent Claims 1, 8, and 13.

Virtual Boy Wikipedia, https://en.wikipedia.org/wiki/Virtual_Boy, discloses that the virtual Boy was released in North America on August 14, 1995 and came with a stand that allowed for the securing and releasing of the Virtual Boy Console. However, Virtual Boy does not disclose the features present in independent Claims 1, 8, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699